Citation Nr: 0838561	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-35 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 28, 2006 
for the award of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The veteran had active service from July 1956 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision in 
which the RO granted service connection and assigned an 
initial 30 percent rating for bilateral hearing loss, 
effective from April 28, 2006.  The veteran filed a notice of 
disagreement (NOD) with the assigned effective date in 
September 2006.  A December 2006 rating decision denied an 
earlier effective date for service connection for bilateral 
hearing loss.  In February 2007, the veteran expressed 
disagreement with the denial of the earlier effective date.  
The RO issued a statement of the case (SOC) in September 
2007.  The veteran filed a substantive appeal in October 
2007.

In August 2007, the veteran testified during a hearing before 
a decision review officer (DRO) at the RO; a transcript of 
that hearing is of record.  

In September 2008, the veteran and his spouse testified 
during a hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The veteran filed a claim for service connection for 
bilateral hearing loss on April 28, 2006.

3.  In an August 2006 rating decision, the RO granted service 
connection for the disability and assigned an effective date 
of April 28, 2006 (the date of claim).

4.  The record contains no statement or communication from 
the veteran, prior to April 28, 2006, that constitutes a 
pending claim for service connection for bilateral hearing 
loss.


CONCLUSION OF LAW

The claim for an effective date earlier than April 28, 2006 
for the award of service connection for bilateral hearing 
loss is without legal merit.  38 U.S.C.A. §§ 503, 5101, 5110) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 3. 155, 3.157, 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In this appeal, a May 2006 pre-rating letter provided the 
veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations.  The August 
2006 rating decision reflects the initial adjudication of the 
claim.  The December 2006 rating decision discussed the legal 
authority governing effective dates for service-connected 
benefits.  The September 2007 SOC provided the regulations 
governing effective dates for service-connected benefits and 
explained the reasons for the denial of the veteran's request 
for an earlier effective date.  Moreover, the veteran has 
been afforded the opportunity to present evidence and 
argument with respect to the claim for an earlier effective 
date.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed the veteran.  As 
will be explained below, the claim lacks legal merit; 
therefore, the duties to notify and assist required by the 
VCAA are not applicable to the claim on appeal.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  

II.  Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  However, if the claim is 
received within one year of separation from service, the 
effective date will be the day following the date of 
separation from service.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly authorized representative, or a person acting as 
next friend who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered as filed as of the date of receipt of the 
informal claim.  See 38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
increase or to reopen, if the report relates to a disability 
that may establish entitlement.  However, there must first be 
a prior allowance or disallowance of a claim.  See 38 C.F.R. 
§ 3.157(b).

The basic facts in this case are not in dispute.  The veteran 
filed an original claim for service connection for hearing 
loss on April 28, 2006.  As noted above, in the August 2006 
rating decision, the RO granted service connection for the 
disability and assigned an effective date of April 28, 2006 
(the date of claim).

In September 2006 correspondence, the veteran requested that 
he be paid back to September 1964 when he separated from 
service, or back to 1980 when he went to the VA hospital in 
Danville, Illinois where he tried to get help buying hearing 
aids.

In December 2006 correspondence, the veteran stated that he 
first sought treatment for hearing loss in the early 1970s 
but did not know the name of the facility.  

In August 2007 correspondence, the veteran stated that he 
went to get a hearing test at the VA hospital in Champaign, 
Illinois and, after conducting a test with a tuning fork, the 
doctor told him that he did not have a hearing problem.  The 
veteran stated that, had he been given a hearing test and 
found out what he already knew-that he had a hearing 
problem-he would have filed a claim at that time.  He added 
that, because the doctor did not give him a proper hearing 
test, he has spent thousands of dollars of his own money.  As 
for not filing a claim within the first year after 
separation, he stated that he did not know there was anything 
wrong until years later when he first went in for a hearing 
test and learned he needed hearing aids.

During his August 2007 DRO hearing, the veteran testified 
that he first filed a claim for service connection for 
hearing loss approximately one and a half years prior to the 
hearing.  He also stated that he spent a lot of money on 
hearing tests and hearing aids.

During his September 2008 Board hearing, the veteran 
testified that he did not know he had any problems with his 
hearing during service and he was diagnosed with hearing loss 
in 1982 or 1984 at a private facility in Danville, Illinois.  
He stated that he then went to the VA in Champaign, Illinois 
for a hearing test but was told by the doctor, after 
conducting a test with a tuning fork, that there was nothing 
wrong with him.  The veteran noted that he had been wearing 
his newly purchased hearing aids at the time.  He then stated 
that, because of what the VA doctor told him, he did not file 
a claim for benefits.  His spouse testified that they did not 
know he could file a claim until 2006 when they went to the 
VA in Florida.  The veteran also stated that his service 
treatment records show that he had hearing loss upon 
discharge and that, if someone had told him then, he would 
have filed a claim at that time.  He asserted that the 
Airforce was responsible for his hearing loss and it was 
their responsibility to tell him so that he could have filed 
a claim.

The Board has carefully considered the veteran's assertions, 
but finds that none provide a basis for assignment of any 
effective date earlier than April 28, 2006 for the award of 
service connection for his bilateral hearing loss.

While it is unfortunate that the veteran and his spouse may 
not have learned about possible VA benefits to which the 
veteran might have been entitled until 2006, every claimant 
for VA benefits is charged with knowledge of the laws and 
regulations governing VA benefits, and it is incumbent upon 
the claimant to file a claim for the benefits he seeks.  The 
United States Court of Appeals for Veterans Claims, citing to 
an opinion from the United States Supreme Court, has held 
that everyone dealing with the Government is charged with 
knowledge of Federal statute and agency regulations.  See 
Morris v. Derwinski, 1 Vet. App. 260 (1991).  Furthermore, VA 
is under no legal obligation to individually notify every 
potential claimant of his or her possible entitlement to VA 
benefits.  Lyman v. Brown, 5 Vet. App. 194,  (1993); Hill v. 
Derwinski, 2 Vet. App. 451 (1991).

As for the veteran's assertion that he would have filed a 
claim upon separation had the Airforce told him of his 
disability, this argument also does not provide a basis for 
allowance of the claim.  Indeed, the veteran has not cited 
and the Board cannot identify any legal authority that would 
permit the Board to award earlier effective date on this 
basis.  In other words, even if everything the veteran says 
is true, there is no legal basis for the benefit sought.  No 
statute, regulation or binding court precedent allows for 
"equitable tolling" of a period for filing an initial claim 
for VA benefits.  In Barrett v. Principi, 363 F.3d 1316 (Fed. 
Cir. 2004), the United States Court of Appeals for the 
Federal Circuit held that, in certain circumstances, "mental 
illness may justify the tolling of [38 U.S.C. § ] 7266(a)'s 
120-day period for appeal."  Barrett, 363 F.3d at 1320.  
However, the holding in Barrett applies to an appeal period, 
not an initial request for VA benefits.  See Hunt v. 
Nicholson, 20 Vet. App. 319 (2006) (extending the doctrine of 
equitable tolling to the filing of a substantive appeal, or 
VA Form 9).

The fact remains that, in this case, there is no document 
that can be construed as a claim for service connection for 
bilateral hearing loss associated with the claims file prior 
to April 28, 2006.  Although the veteran may have sought 
treatment for hearing loss at a VA medical center in 1982 or 
1984, there is no indication that he intended to apply for 
benefits at that time.  Indeed, the veteran stated that, 
based on what the VA doctor told him, he did not file a 
claim.  As such, any treatment notes from that time cannot 
serve as an informal claim for the benefits ultimately 
awarded.  See 38 C.F.R. § 3.155(a).  [Parenthetically, the 
Board notes that, in any event, a medical record can only be 
accepted as a claim for increase (for benefits already 
awarded) or as  a claim to reopen in connection with benefits 
previously denied.  See 38 U.S.C.A. § 3.157(a),(b).]  
Furthermore, the Board notes that in November 1985 the 
veteran inquired as to whether he had filed a claim for 
service connection, and the RO replied in December 1985 that 
no application for disability benefits had ever been filed 
and that there was no claim pending.  

Thus, notwithstanding the veteran's assertions, the Board 
finds that, as a matter of law, there simply  is no legal 
basis for assignment of an effective date earlier than April 
28, 2006 in this case.  The record clearly shows that the 
veteran filed an original claim for service connection for 
bilateral hearing loss on April 28, 2006, and there is 
communication from the veteran to VA prior to that date that 
can be construed as a claim for service connection for 
bilateral hearing loss.  The Board is sympathetic of the 
veteran's situation; however, as indicated above, the legal 
authority governing effective dates is clear and specific, 
and the Board is bound by such authority.  

Under the circumstances in this case, the appropriate 
effective date for the award of service connection for 
bilateral hearing loss is the date of the April 28, 2006 
claim for benefits.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  As there is no legal basis for assignment of any 
earlier effective date, the claim for an earlier effective 
date for the award of service connection in this case must be 
denied as without legal merit.   See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

As a final note, the Board notes that, to the extent that the 
veteran may be asserting that equity warrants the assignment 
of an earlier effective date for his service connection award 
extending back to the day after separation from service or 
when he was first diagnosed with hearing loss in 1982 or 
1984, matters of equitable relief are only within the 
discretion of the Secretary of VA; the Board does not have 
the authority to award such relief.  See 38 U.S.C.A. § 503; 
Darrow v. Derwinski, 2 Vet. App. 303 (1992).


ORDER

An effective date earlier than April 28, 2006 for the award 
of service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


